Citation Nr: 1209943	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-41 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran does not have a low back disability attributable to military service.

2.  The Veteran does not have a left knee disability attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of the Veteran's service treatment records (STRs) fails to reveal complaints or treatment related to his back or left knee.  At the time of his June 1966 enlistment examination, the Veteran's spine, musculoskeletal system, and lower extremities were all clinically evaluated as normal.  Although it does appear as though a clinical evaluation of the Veteran was not conducted as part of his March 1968 ETS (Expiration of Term of Service) physical, on the accompanying report of medical history, the Veteran indicated no problems related to his back or left knee.  Indeed, the Veteran stated that he had no present health complaints.  In June 1968, the Veteran reported that there had been no change in his medical condition since the March 1968 report.  

Private medical records show that the Veteran began seeing a chiropractor, W.H., M.D., in or around 1980.  Dr. W.H. stated, however, that records dated prior to 2000 had been destroyed.  In March 2007, the Veteran presented to B.C., M.D., for a mole removal.  His musculoskeletal system was noted to be negative for back pain, joint stiffness, and myalgia.  It was noted that the Veteran had undergone a laminectomy in 1981.  In July 2007, it was noted that the Veteran had a full, painless range of motion of all major muscle groups and joints, with no laxity or subluxation of any joints.  

In July 2008, the Veteran was seen by Dr. B.C., at which time he reported chronic low back pain.  The Veteran characterized it as constant pain that started more than 15 years earlier.  A magnetic resonance imaging (MRI) test performed in August 2008 showed degenerative disc changes at L4-5, with moderately advanced disc height loss posteriorly and T2 signal loss.  There was also mild disc height loss posteriorly at L5-S1, with T2 signal loss.  An impression of status post L4-5 remote discectomy with enhancing epidural scar formation, right-side predominant, was recorded.  There was no evidence of recurrent disc herniation.  The Veteran was also noted to have L5-S1 grade 1 spondylolisthesis with bilateral spondylolysis associated with moderate bilateral forminal narrowing, possibly impinging on the L5 nerve roots.  A tiny annual tear posteriorly centrally at the L3-4 disc level was also observed.  

In November 2008, the Veteran presented with complaints of left knee pain.  He stated that he had injured his left knee two days earlier and indicated a worsening of joint symptoms since that time.  The associated symptoms included locking and popping.  The Veteran was observed to have a decreased range of left knee motion with pain on flexion and extension.  Tenderness was noted in the medial aspect of the left knee and the Veteran was referred to an orthopedist.

In December 2008, the Veteran was seen by K.B., M.D., for treatment related to his left knee pain.  The Veteran reported that the pain had begun on November 28, 2008, when he stepped off a trailer and felt a snap in his knee.  Follow-up records contained an impression of probable medial meniscal tear and in February 2009, the Veteran underwent a left knee arthroscopy and partial medial meniscectomy.  Follow-up records noted a large tear of the medial meniscus and some arthritic changes.

Also in February 2009, the Veteran submitted several lay statements in support of his claims.  He indicated that he had injured his back prior to service and stated that, before entering service, his family physician had informed him that any strenuous activity would cause him to again injure his back.  The Veteran reported seeking treatment from his family physician during service while he was at home on weekend passes.  He stated that his physician indicated that running and forced marches were causing damage to his back.  The Veteran also asserted that he had twisted his back showing trainees how to throw grenades.  

Statements from the Veteran's ex-wife and a fellow servicemember similarly indicated that the Veteran had injured his back prior to service and sought treatment for his back in service from his family doctor while home on weekend passes.  The Veteran's ex-wife also stated that the Veteran did not seek medical treatment related to his back because he did not have insurance prior to their marriage in 2006.

In March 2011, the RO sent to the Veteran a letter requesting that he provide the name of the private physician from whom he received treatment prior to and during service, along with a signed authorization and consent to release private records to VA form.  No response to the March 2011 letter was received.  

II.  Analysis

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claims for service connection for back and left knee disabilities in December 2008.  In January 2009, the RO sent to him a letter notifying him of the evidence required to substantiate his service connection claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, private treatment records, and lay statements in support of his claims.  The Veteran elected to not have a hearing in his case.  The Board notes that the Veteran's ex-wife stated that the Veteran was in receipt of benefits from the Social Security Administration (SSA), which he began receiving in 2008, after he had turned 62 years old.  There is no indication from this statement the Veteran is in receipt of SSA benefits on account of disability.  Rather, it appears that his receipt of benefits is solely age-related.  Thus, the Board finds there to be no reason to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (holding that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant).  

The Board also notes that the Veteran has identified receiving private medical treatment from his family physician for his back prior to and during service.  As indicated above, the Veteran was specifically requested to provide the name of the private physician from whom he received treatment prior to and during service, along with a signed authorization and consent to release private records to VA.  However, the Veteran did not provide the information required for the VA to attempt to obtain the private treatment records.  Further, in its March 2011 letter, the RO specifically informed the Veteran that it was ultimately his responsibility to provide any private medical records.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran failed to cooperate with VA's attempt to assist him, and no further assistance is required in this regard.  

The Board has considered whether VA examinations were required in connection with the Veteran's claims of service connection for a low back and a left knee disability under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  Although the record demonstrates that the Veteran has currently diagnosed left knee disability, there is no evidence establishing that an event, injury, or disease occurred in service.  Indeed, the Veteran's STRs are completely silent for complaints related to the left knee.  While the Veteran now asserts that he injured his knee in service, he denied having any medical problems or symptoms on his March 1968 report of medical history.  The Veteran has provided no specific detail regarding his alleged in-service left knee injury, nor do the lay statements submitted in support of his claim mention any left knee problems.  On his December 2008 application for benefits, the Veteran did not list a date on which his knee disability began, nor did he indicate any treatment for the left knee.  

Moreover, there is no evidence demonstrating the Veteran's currently diagnosed left knee disability is related to service.  None of the private physicians have related the Veteran's disability to service and the evidence does not establish a continuity of symptomatology.  The Veteran has not alleged that he has experienced knee pain or other symptoms since service.  Indeed, the evidence reveals that the Veteran's current complaints related to the left knee began in November 2008 after sustaining an injury.  Given this evidence, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for a left knee disability.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

As to the Veteran's back disability, the Board notes that although the Veteran's STRs are silent for complaints related to the back, the Veteran has proffered lay evidence of treatment in service for a back disability.  Regardless, however, of whether the Veteran received treatment in service for a back disability, pre-existing or occurring in service, there is no evidence demonstrating the Veteran's currently diagnosed low back disability is related to service.  None of the private physicians have indicated that the Veteran's current back disability may be related to service.  Further, the evidence weighs against a finding of continuity of symptomatology.  Although the Veteran's ex-wife stated that the Veteran had complained of back pain since she met him in 1983, that was 15 years after his release from active duty.  Moreover, while the Veteran reported in July 2008 that back pain had started more than 15 years earlier, he did not indicate that the pain had existed since service.  Indeed, in March 2007, the Veteran's musculoskeletal system was noted to be negative for back pain and in July 2007, the Veteran had a full, painless range of motion of all major muscle groups and joints.  

Based on the evidence of record, the Board finds that a continuity of symptomatology since service has not been shown.  Accordingly, as the evidence fails to suggest that the Veteran's current back disability may be related to service, there is no requirement to obtain VA medical examinations in connection with the Veteran's claim of service connection for a low back disability.  See McLendon and Waters, both supra.

B.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including degenerative joint disease (arthritis), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

Low Back Disability

It is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

At the outset, the Board notes that no back disability was noted on the Veteran's1966 entrance examination report; nor did the Veteran indicate a pre-existing back disability on the accompanying report of medical history.  Thus, the Veteran had no "noted" disability.  Further, while the Veteran had alleged treatment related to his back prior to service, the only evidence of any pre-existing back disability is the Veteran's own statements.  However, at no time has the Veteran indicated that he had been diagnosed as having any specific disability prior to service.  Rather, the Veteran reported only that his family physician was surprised that the Army accepted him.  As the record contains no evidence of a diagnosed back disability prior to service, the Board finds that clear and unmistakable evidence demonstrating a pre-existing back disability has not been shown.  Further, even were a pre-existing back disability shown on the record, there is simply no evidence of record upon which to find that any pre-existing back disability chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  

Turning to whether the Veteran's currently diagnosed low back disability is related to service, the Board concludes that a finding of service connection is not warranted.  This is so because the evidence fails to support a nexus between the Veteran's current back disability and service, including his reported injuries sustained while marching, running, and performing other service duties.  Indeed, none of the Veteran's private physicians has provided a link between his current back disability and service.  

Further, there is no credible lay evidence demonstrating continuity of symptomatology.  See 38 C.F.R. 3.303(b).  Here, it does not appear that the Veteran has contended at any point that his current back symptoms began during his active military service and have existed continuously since that time.  Although in 2008 he stated that his back pain had existed for more than 15 years, he did not state that it had existed since service.  Additionally, while his contention of aggravation implies continuity of symptoms, treatment records dated in 2007 specifically note no back pain and a painless range of motion of all major joint and muscle groups.  The Veteran's ex-wife stated that the Veteran had complained of back pain since she had met him in 1983; however, that was 15 years after the Veteran was separated from service.  Dr. W.H. stated that the Veteran had been his patient since in or around 1980, but that was 12 years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Further, while the records show that the Veteran underwent a laminectomy in 1981, there is no evidence showing that the condition for which that procedure was performed was in any way related to the Veteran's service.  Thus, the Board finds that the evidence preponderates against finding that the Veteran has experience a continuity of back symptomatology since his period of active military service.  

As to any contention by the Veteran that because he had back pain in service, his current back disability must therefore be etiologically related to service, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75(Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his back disability, especially in light of the fact that the evidence fails to demonstrate a continuity of symptoms since service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the Veteran was not afforded a VA examination for the purpose of determining whether there is a medical nexus between his military service and his currently diagnosed back disability.  However, as discussed above, because there is no competent evidence that suggests a link between the Veteran's current back disability and his military service, VA's duty to provide him with a medical examination in this case was not triggered.  See McLendon, 20 Vet. App. at 81.

The Board thus finds that the lack of continuity of symptomatology subsequent to service weighs against the Veteran's claim for service connection for a low back disability.  In the absence of competent evidence of a link between the Veteran's military service and his diagnosed back disability, service connection for a low back disability may not be granted.  38 C.F.R. § 3.303; see Davidson and Savage, both supra.  

Left Knee Disability

As to the Veteran's claim of service connection for a left knee disability, the Board also concludes that a finding of service connection is not warranted, as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability).  

In the instant case, the Veteran's STRs are completely silent for treatment or complaints related to the left knee.  In March and June 1968, the Veteran indicated no present medical complaints and denied problems related to the knee.  Other than stating that he injured his knee in service, the Veteran has provided no evidence of an in-service knee injury.  On his initial application for benefits, he did not state where or when the alleged injury occurred, nor did he report receiving any medical treatment.  His fellow servicemember offered no lay evidence of any in-service knee injury.  

Further, there is no evidence demonstrating any continuity of knee symptoms since service or otherwise providing a nexus between the Veteran's current left knee disability and service.  Upon seeking treatment for left knee pain in 2008, the Veteran indicated that the pain had persisted for two days, stating that he injured his knee when stepping off of a tractor.  None of the medical evidence pertaining to treatment of that knee injury suggests that the Veteran had injured his knee prior to 2008.  In short, there is no evidence of an in-service injury or a link between the Veteran's diagnosed left knee disability and service.  Without such evidence, service connection must be denied.  See Davidson, supra.  

The Board notes that the Veteran was not afforded a VA examination for the purpose of determining whether there is a medical nexus between his military service and his currently diagnosed left knee disability.  However, as discussed above, because the evidence fails to demonstrate a knee injury in service and there is no competent evidence that suggests a link between the Veteran's current left knee disability and his military service, VA's duty to provide him with a medical examination in this case was not triggered.  See McLendon, 20 Vet. App. at 81.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


